Title: From John Adams to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 9 July 1798
From: Adams, John
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


To the Officers of the late American Army and Navy assembled on the 4. of July 1798 in the Society of the Cincinnati of the State of New York.
GentlemenPhiladelphia  July 9 1798


Your respectfull Address, has been presented to be by your Senators in Congress Mr Laurence and Mr North who are also Members of your Society. The interesting and critical Situation of our Country, threatoned as it is by a very powerfull foreign Nation, could not fail to command the Attention of Gentlemen of your Characters and Habits of Life.
I am very happy to find that your Opinions coincide with mine upon all the Cardinal points: that our essential rights as a free and independent Nation are at every hazard to be maintained: that the Constitution of our Country as established by the choice of the People, is, in every event to be defended against all foreign controul or interference: that invasion from abroad, from whatever quarter, is to be repelled by united and vigorous exertions: that our Government ought never to Subscribe to national degradation: that the evils of War can bear no comparison with the Sacrifice or abandonment of any of these great Principles.—
It has ever been a maxim with all sound Republicks, that to give War to injustice is the most flagrant Act, and to submit to insult the most pernicious Effect of Cowardice. It is impossible therefore that you who fought the Battles of our Revolution upon Such Principles and with so much Reputation upon such Principles Should not dedicate your Lives to the maintenance of them.
John Adams